DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15, 18-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 15 and dependents, applicant has amended claim 15 to include subject matter previously indicated to be allowable. Regarding claims 29 and 30, the prior art fails to teach the newly added limitation of “the droplet generator has a first portion in the vessel and a second portion external to the vessel . . . arranging a temperature control device adjacent to the second portion of the droplet generator, wherein the temperature control device is external to the vessel.” Regarding claims 31-34, the prior art fails to teach the newly added limitation of “filling, by using a refill system, the reservoir of the droplet generator with a second target material . . . wherein the refill system comprises a first refill vessel, a second refill vessel, a refill line connected between the first refill vessel and the second refill vessel, and a transfer line connected between the second refill vessel and the reservoir of the droplet generator, and filling the reservoir of the droplet generator with the second target material comprises causing the second target material flowing from the first refill vessel to the reservoir of the droplet generator through the refill line, the second refill vessel, and the transfer line.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        22 May 2021